Citation Nr: 0532211	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to service connection for peripheral 
neuropathy manifested by Charcot Marie Tooth (CMT) disease 
and as mixed polyneuropathy of a demyelinating type to 
include as aggravated by Agent Orange exposure.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

8.  Entitlement to an evaluation in excess of 30 percent for 
service-connected pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1961 to 
July 1975 and from February 1976 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the RO, which denied 
entitlement to the benefits sought herein with the exception 
of an increased rating for pes planus for which an increased 
rating was granted.  With respect to the latter, the veteran 
contends that he is entitled to an even higher rating.  

In April 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  That month, the 
veteran waived initial RO consideration of the new evidence 
submitted at his travel board hearing.  38 C.F.R. § 20.1304 
(c) (2005).  

The issues of entitlement to service connection for 
prostatitis, sleep apnea, and GERD and entitlement to an 
increased rating for pes planus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral high frequency sensorineural 
hearing loss is due to acoustic trauma during service.

2.  The veteran's tinnitus is due to acoustic trauma during 
service.

3.  The veteran has no current colon polyps.

4.  The veteran's claimed peripheral neuropathy, 
characterized as CMT and as mixed polyneuropathy of a 
demyelinating type, is congenital and did not undergo any 
progression beyond the normal course of the disability during 
service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2005).

2.  The veteran's tinnitus is due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A colon polyp disability is not due to disease or injury 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  Peripheral neuropathy manifested by CMT and mixed 
polyneuropathy is not due to or aggravated by disease or 
injury incurred in active duty service nor is it 
presumptively related thereto.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
December 1998 to June 2001; VA medical examination reports 
dated in August 2000, October 2001, October 2002, and 
December 2002; VA examination report addenda dated in 
February and April 2003; private medical records; lay 
statements received in April 2005; and the veteran's April 
2005 hearing testimony.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as acute and 
subacute peripheral neuropathy, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during service if the veteran 
served in Vietnam between January 9, 1962 and May 7, 1975.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The Board notes that the foregoing presumption is 
rebuttable.  38 C.F.R. § 3.307(d).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Although a lay person may testify as to symptoms perceived, 
the question of whether a chronic disability is currently 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Service Connection for Hearing Loss and Tinnitus

According to audiologic testing conducted in October 2001, 
the veteran's speech recognition scores were 92 percent 
correct bilaterally.  He thus suffers from bilateral hearing 
loss within the meaning of VA regulations.  38 C.F.R. 
§ 3.385.  The Board accepts the veteran's assertions of 
tinnitus and notes that the veteran's former spouse indicated 
that she recalled the veteran complaining of ringing in the 
ears while he was stationed in Germany.  See Espiritu, supra.  

The veteran's DD Form 214 reflects service in the Air Force 
as an avionics superintendent, aircraft manager, maintenance 
superintendent, and a flight systems technician.  At his 
April 2005 hearing, he testified that he was exposed to 
flight line noise throughout his career in aircraft 
maintenance.  Even in a supervisory capacity, according to 
him, he would visit the flight line regularly.  He also 
indicated exposure to noise generated by machinery and tools.  
The Board finds the veteran's assertions regarding excessive 
noise exposure in service credible.  Certainly, it is not 
unreasonable to assume that his various occupations in 
service entailed proximity to heavy equipment and machinery, 
which do tend to produce loud noise.  The Board notes that 
the record does not appear to contain any evidence of 
excessive noise exposure after service.

The Board observes that the veteran denied hearing loss in 
May 1991, just prior to separation.  As well, during service, 
the veteran's hearing appears to have been within normal 
limits.  

In February 2003, a VA audiologist opined that it was 
unlikely that the veteran's hearing loss and tinnitus 
resulted from service.  The audiologist appears to have based 
that opinion on the fact that as late as November 1989, the 
veteran's hearing was within normal limits and that a 
document from the 1970's indicated that the veteran no longer 
"worked in noise."  The Board observes that in May 1978, a 
document did indeed indicate that the veteran was terminated 
from a hearing conservation program because his duties no 
longer entailed noise exposure.

The Board is not persuaded by the foregoing opinion.  The 
veteran had a long career in service after May 1978 that may 
well have included noise exposure.  As his testimony and 
military occupational specialties reflect, noise was an 
integral part of the nature of his service as a whole.  The 
VA examiner's failure to discuss the entirety of the 
veteran's service renders the February 2003 opinion 
unconvincing at the very least.

In an April 2002 opinion, D.E. Barnes, M.D., a private 
physician, opined that the veteran's bilateral hearing loss 
and tinnitus were consistent with previous noise exposure.  
The only history of noise exposure cited by Dr. Barnes was 
that which occurred in service.  Thus, the Board concludes 
that Dr. Barnes related the veteran's bilateral hearing loss 
and tinnitus to noise exposure in service.

The Board finds the opinion of Dr. Barnes reliable.  It 
relates the veteran's bilateral hearing loss and tinnitus to 
service and discusses the nature of noise exposure throughout 
the veteran's Air Force career.  Unlike the VA audiologist, 
Dr. Barnes is not of the erroneous assumption that noise 
exposure terminated in or about 1978.  

Because the most persuasive medical evidence links the 
veteran's bilateral hearing loss and tinnitus to service, and 
because there is no evidence of any significant post-service 
noise exposure, service connection for these disabilities is 
granted.  38 C.F.R. § 3.303.  

The Board is of the opinion that the preponderance of the 
evidence is in the veteran's favor.  As explained above, the 
April 2002 private medical opinion is the most credible 
evidence in that it takes into account the entire period of 
the veteran's service.  Thus, there is no need to engage in a 
weighing of the evidence.  See 38 U.S.C.A. § 5107; Gilbert, 
supra (holding that when the evidence for and against a claim 
for VA benefits is in relative equipoise, the claimant 
prevails).

Service Connection for Colon Polyps

March 2000 private medical records reflect that colon polyps 
were found in 1997 pursuant to a colonoscopy and that the 
polyps were removed.  Upon examination and testing later that 
month, a history of colon polyps was diagnosed.

On October 2002 VA medical examination, the examiner noted no 
symptoms relevant to the colon.  Indeed, the examination 
report states, "No symptoms related to colon, no 
disability."  

At his April 2005 hearing, the veteran testified that the 
polyps discovered in 1997 had been removed.  He further 
testified that he had been told that colon polyps took years 
to develop and essentially that the polyps began to form in 
service.

Service connection cannot be granted for historical 
disabilities.  See 38 C.F.R. § 3.303; Sanchez-Benitez, supra.  
Indeed, a present disability is a prerequisite for the 
granting of service connection.  Gilpin, supra; Degmetich, 
supra.  The Board does not dispute the veteran's history of 
colon polyps in 1997.  However, because he does not now have 
such polyps, service connection for colon polyps cannot be 
granted regardless of when the polyps began to form.  Id.; 
38 C.F.R. § 3.303.  Again, because the veteran has no colon 
polyps, or any disability identified as a residual of the 
prior colon polyps, service connection for that claimed 
disability is denied.  

The evidence is this matter weighs entirely against the 
veteran's claim.  Both the competent medical evidence and the 
veteran himself indicate that colon polyps do not currently 
exist.  There is absolutely no evidence to the contrary.  
When, as here, the preponderance of the evidence is against a 
claim, the benefit of the doubt rule is not for application.  
Ortiz, supra.

Service Connection for Peripheral Neuropathy Manifested by 
CMT and Mixed Polyneuropathy of a Demyelinating Type

CMT is mentioned in the service medical records.  According 
to the veteran's April 2005 hearing testimony, it is a 
congenital disorder.  The record reflects that several close 
family members including the veteran's son suffer from CMT.  
In October 2001, the veteran's disability was also 
characterized as mixed polyneuropathy of a demyelinating, 
namely congenital, type.  The veteran contends that his 
neuropathic symptoms have worsened over the years.

Initially, service connection for the veteran's neuropathy 
cannot be granted on a direct basis.  38 C.F.R. § 3.303.  The 
veteran does not allege and the evidence does not reflect a 
direct nexus between either CMT or mixed polyneuropathy of a 
demyelinating type and service.  Indeed, as sated above, the 
evidence reflects that these conditions are congenital.  
Service connection for congenital disorders cannot be 
granted.  38 C.F.R. § 3.303(c).

Furthermore, the Board concludes that service connection for 
peripheral neuropathy cannot be granted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  The veteran's DD Form 
214 reflects Vietnam service during the Vietnam era.  
Exposure to Agent Orange, therefore, is presumed absent 
evidence to the contrary.  The veteran's neuropathy has been 
diagnosed as a congenital disorder and is not of the acquired 
type presumably contemplated by the foregoing regulations.  
Thus, service connection for peripheral neuropathy on a 
presumptive basis is denied.  Id.; 38 C.F.R. § 3.303.

The veteran contends that his CMT and/or mixed polyneuropathy 
of a demyelinating type were aggravated by service.  
Specifically, he asserts that exposure to Agent Orange caused 
this aggravation.  The Board observes that the veteran 
himself is not shown to be competent to render medical 
opinions upon which the Board may rely.  Espiritu, supra.  In 
any case, in an April 2003 opinion, a VA physician indicated 
that the veteran's CMT did not progress beyond the normal 
course of the disease during service.  CMT, according to the 
physician, was a slowly progressive disease, and this slow 
progression was not accelerated in service or, seemingly, 
thereafter.  Because aggravation has not been shown, service 
connection for the veteran's peripheral neuropathy manifested 
by CMT and mixed polyneuropathy of a demyelinating type on 
the basis of aggravation is denied.  38 C.F.R. § 3.306.

In this instance, the preponderance of the competent evidence 
weighs against the veteran's claim.  As discussed above, 
there is no evidence in support of the grant of service 
connection either directly, presumptively, or on the basis of 
aggravation.  As such, the benefit of the doubt rule is 
inapplicable.  Ortiz, supra.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in May 2001 and June 2003.  Those 
letters advised him of what information and evidence was 
needed to substantiate the claims decided herein and of his 
and VA's respective duties for obtaining relevant evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically advised that it was his responsibility to 
support the claims with appropriate evidence.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

In addition, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statement of the 
case, he was provided with specific information as to why 
these particular claims were denied and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the statement of the case.  

The RO's 2001 and 2003 letters did not specifically instruct 
the veteran to provide any relevant evidence in his 
possession.  However, he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claims.  
There is no allegation from him that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of these claims.  When considering the 
notification letters, the rating decision on appeal, the 
statement of the case, and the supplemental statement of the 
case as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements must be considered harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield, supra.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims decided herein.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain 
opinions as to the etiologies of the disabilities entailed in 
this appeal and decided herein. 

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for colon polyps is denied.
	(CONTINUED ON NEXT PAGE)

ORDER (Continued)

Service connection for peripheral neuropathy manifested by 
CMT and as mixed polyneuropathy of a demyelinating type is 
denied.


REMAND

Initially, the Board apologizes to the veteran for the delay 
that this remand will necessarily entail.  The Board is 
seeking, to the extent possible, to grant the benefits sought 
herein, and additional evidence is needed in order to 
accomplish that end.  For this reason, unfortunately, a 
remand to the RO cannot be avoided.

On each of the claims being remanded below, with the 
exception of the pes planus claim, the veteran asserts 
continuity of relevant symptomatology between service and the 
initial diagnoses after service.  The evidence shows he lived 
in Utah after service retirement in 1991 until he moved to 
Kansas in 1997.  There are no medical records in the file for 
treatment received between 1991 and 1997, and this evidence 
would be highly relevant to the veteran's claims.  He should 
complete release forms authorizing VA to request any private 
treatment records for this time period, and he should notify 
VA if he received any treatment at a VA medical facility 
during this time period.

Also, comprehensive VA clinical records are in the file dated 
until June 2001.  Thus the RO should associate with the 
claims file all VA clinical records dated from June 2001 to 
the present.

Prostatitis

The veteran's service medical records show treatment for 
blood in the urine on at least one occasion.  The veteran 
maintains this reoccurred frequently thereafter; a condition 
clearly observable by a lay person.  His current contentions 
are especially credible in light of the fact that he reported 
during a VA examination in January 1992 that he had 
experienced 5-6 episodes of blood in the urine over the prior 
five years, although he did not file a claim for service 
connection for prostatitis until 2000.

The medical evidence of record reflects that the condition 
generally resolves without complications.  However, there are 
also numerous diagnoses of chronic prostatitis, suggesting 
the condition is chronic and recurring in nature. 


Sleep Apnea

This condition was not formally diagnosed until approximately 
2000.  The veteran contends he suffered from a long history 
of snoring and abnormal breath when sleeping, including 
during service, and has submitted lay statements 
corroborating his account.  There is at least some post-
service evidence of continuity of symptomatology.  See 
January 1992 VA examination report (complains of lethargy and 
sleep disturbance such as oversleeping or undersleeping), May 
1995 VA examination report (trouble getting to sleep and 
waking up often, feels lethargic), June 1997 private record 
(poor sleeping).

The record reflects an association between the veteran's 
obesity and obstructive sleep apnea.  However, a review of 
the service medical records reveals that the veteran's weight 
was within healthy limits in service, as well as in 1992 when 
he complained of lethargy.  Considering the competent lay 
evidence of continuity of symptomatology, supported by 
notations in the veteran's post-service medical records pre-
dating his claim for compensation, the Board concludes that 
the duty to assist requires obtaining an opinion as to the 
relationship, if any, between the veteran's sleep apnea and 
the symptoms he reports experiencing during and after 
service.



GERD

The veteran's service medical records show treatment on one 
occasion for possible GERD.  He states that he managed his 
symptoms such as heartburn and reflux with over-the-counter 
medications for many years before the condition was 
officially diagnosed in approximately 2000.  It is noted that 
in December 1999, a few months prior to filing his claim for 
compensation, he did report a history of heartburn, abdominal 
pain, nausea, and vomiting, but he did not state how long 
these symptoms had persisted.  A June 1997 medical record was 
also positive for complaints of nausea, frequent heartburn, 
and abdominal pain. 

Considering the competent lay evidence of continuity of 
symptomatology, supported by notations in the veteran's post-
service medical records pre-dating his claim for 
compensation, the Board concludes that the duty to assist 
requires obtaining an opinion as to the relationship, if any, 
between the veteran's GERD and the symptoms he reports 
experiencing during and after service.

Pes Planus

The RO must schedule an orthopedic examination to assess the 
severity of the veteran's bilateral pes planus.  At his April 
2005 hearing, the veteran testified that his pes planus 
symptomatology was significantly worse and becoming 
progressively more severe.  It has been more than three years 
since he was last examined by VA.

The Board also notes that the veteran suffers from CMT and 
mixed polyneuropathy of a demyelinating type.  The examiner 
is asked to enumerate all symptoms associated with the 
veteran's pes planus as opposed to his CMT and mixed 
polyneuropathy of a demyelinating type and comment on the 
severity of each.  The examiner should identify any objective 
evidence of pain or functional loss due to pain associated 
with the service-connected disability.  The examiner should 
be requested to provide an opinion as to the extent that 
bilateral foot pain limits the veteran's functional ability.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.  He is also to 
be told that medical records regarding 
these claims for treatment he received 
between 1991 and 1997 while residing in 
Utah, from any private physician, are not 
of record.  The veteran can either submit 
these records himself or supply a release 
and contact information so that the RO 
can attempt to secure the records on his 
behalf.  

2.  The RO should associate with the 
claims file all VA clinical records dated 
from June 2001 to the present.  

3.  After obtaining the above private and 
VA medical evidence, to the extent 
available, the RO should schedule a VA 
medical examination to determine the 
etiology of the veteran's claimed 
prostatitis, sleep apnea, and GERD.

The examiner should refer to the history 
given by the veteran and noted in the 
medical records and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's symptoms in 
service and shown after service are 
consistent with the current diagnoses of 
GERD and sleep apnea.
 
With respect to chronic prostatitis, the 
examiner should opine as to whether the 
veteran has a chronic prostate disorder, 
and, if so, whether it is at least as 
likely as not related to the in-service 
treatment and reported symptoms of blood 
in the urine.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided and indicate in the 
examination report that the file was 
reviewed.

4.  After obtaining the current VA 
treatment records, to the extent 
available, the RO should schedule a VA 
orthopedic examination to determine all 
symptoms and manifestations of the 
veteran's service-connected pes planus.  
The examiner should differentiate between 
the orthopedic symptomatology and 
symptoms attributable to the veteran's 
CMT and mixed polyneuropathy symptoms.

The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that 
bilateral foot pain limits the veteran's 
functional ability.

The examiner should provide a complete 
rationale for any opinion provided and 
indicate in the examination report that 
the file was reviewed.

5.  The RO should readjudicate the issues 
of entitlement to service connection for 
prostatitis, sleep apnea, and GERD and 
entitlement to an increased rating for 
service-connected pes planus.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


